206 N.W.2d 657 (1973)
CREDIT UNION OF MINNEAPOLIS BOARD OF REALTORS, Respondent,
v.
John C. RALSTON, et al., Defendants,
Lewis E. Ludolph, Appellant.
No. 43917.
Supreme Court of Minnesota.
April 20, 1973.
*658 David E. Tanner, Hastings, for appellant.
Norman E. Stewart, Minneapolis, for respondent.
Considered en banc without oral argument.
PER CURIAM.
Appeal from an order of the Hennepin County Municipal Court granting summary judgment to plaintiff, Credit Union of Minneapolis Board of Realtors.
The order from which the appeal was taken is not appealable. Rule 103.03, Rules of Civil Appellate Procedure, lists those orders from which appeals may be taken to this court. We have held that an order granting a motion for summary judgment is interlocutory and not appealable under Rule 103.03. In re Estate and Guardianships of Williams, 254 Minn. 272, 95 N.W.2d 91 (1959); Johnson & Peterson, Inc. v. Toohey, 289 Minn. 362, 184 N.W.2d 586 (1971). The appeal, in any event, is without merit.
Appeal dismissed.